Dismissed and Opinion Filed July 6, 2016




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01451-CV

                   CHARLES DYHRE AND TRACY DYHRE, Appellants
                                     V.
                          ONEWEST BANK, FSB, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-02424-2014

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellants’ brief in this case is overdue. By postcard dated March 1, 2016, we notified

appellants the time for filing their brief had expired. We directed appellants to file their brief and

an extension motion within ten days. We cautioned appellants that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. By postcard

dated March 14, 2016, we extended the time to file appellants’ brief until March 22, 2016. We

cautioned appellants that failure to file their brief would result in the dismissal of this appeal

without further notice. To date, appellants have not filed a brief, filed a second extension

motion, or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE

151451F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CHARLES DYHRE AND TRACY                            On Appeal from the 219th Judicial District
DYHRE, Appellants                                  Court, Collin County, Texas
                                                   Trial Court Cause No. 219-02424-2014.
No. 05-15-01451-CV        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
ONEWEST BANK, FSB, Appellee                        participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee ONEWEST BANK, FSB recover its costs of this appeal
from appellants CHARLES DYHRE AND TRACY DYHRE.


Judgment entered July 6, 2016.




                                             –3–